DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/30/21 have been fully considered but they are not persuasive. Regarding claim 1, applicant argues that Umetsu fails to disclose “the opposite end parts each extend continuously from one of the notches to another one of the notches in the lateral direction along the center part”. Examiner has carefully considered applicant’s position but respectfully disagrees. Examiner has broadly interpreted the term “notches” as an indentation on a surface or edge (dictionary.com definition). Applicant’s claim does not explicitly state that the notches are cutaways from the shield member, and therefore is not interpreted as such. The locking pieces 7a of Umetsu are part of the shield plate 7 and are regarded as the opposite end parts because examiner has treated the combination of plate 7 and locking piece 7a as a shield member. It is also noted (as discussed in the interview conducted on 11/29/21) that the claim only recites that the end parts extend continuously from one of the notches to another one of the notches in the lateral direction.  The claim does not state that the end parts connect the one of the notches to another one of the notches. Therefore, the end parts only need to have a width in the lateral direction since this would be considered an extension from one notch to another.  Therefore, examiner maintains the rejection of claim 1. 

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 is missing a period at the end of the claim.   Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Umetsu et al., US 2019/0187187.

    PNG
    media_image1.png
    660
    604
    media_image1.png
    Greyscale


an electrical-conduction member through which a measurement current to be measured flows (Fig. 7; Bus bar 2; Abstract: “a bus bar in which a current to be detected flows”);  
a magnetoelectric converter that converts a measurement magnetic field caused by a flow of the measurement current into an electric signal (Fig. 4 and 7; Para [0037]: “magnetic detection element 3 is mounted on the common circuit board 4”; Para [0035]: “magnetic detection element 3 is for detecting a strength of a magnetic field generated by the currents flowing in the corresponding bus bars 2a to 2c”);  and 
a shield that restricts an electromagnetic noise into the magnetoelectric converter (Fig. 7; two shield plates 7; Para [0047]; “shield plate 7 is made of a magnetic material and is for shielding a magnetic field from the outside so that the magnetic field from the outside does not affect the detection result of the magnetic detection elements 3”), wherein 
the shield includes a first shield and a second shield each having a plate shape (As shown in annotated figure above, a 1st and 2nd shield plate has a plate shape), the first shield and the second shield being arranged such that surfaces are opposed to and spaced away from each other (See Figure above; shield plates are arranged on opposite sides of the current sensor housing), 
a part of the electrical-conduction member and the magnetoelectric converter are located between the surface of the first shield and the surface of the second shield (Fig. 7; bus bar 2 and circuit board with detection elements 3 are between the shield plates 7), 
the part of the electrical-conduction member located between the first shield and the second shield extends in an extension direction that is along the surface of the first shield (as shown in annotated fig. 7 above, the extension direction of the bus bar 2 is along a length of the bus bar), 

the center part of the at least one of the first shield and the second shield has a length greater than lengths of the opposite end parts of the at least one of the first shield and the second shield in a lateral direction that is along the surface of the first shield and perpendicular to the extension direction (See annotated fig. 7 above, the center part as shown is longer than the end parts of the shield plates; direction of length of the shield plates are perpendicular to the direction of length of the bus bar), and 
the opposite end parts each extend continuously from one of the notches to another one of the notches in the lateral direction along the center part (7a extends in the lateral direction from one notch to the another), and
the magnetoelectric converter is located between the opposite end parts of the first and second shields in the extension direction (Fig. 7; circuit board 4 having detection element 3 is in the center part of shield plate which is between four end parts. 2 of the end parts are opposite another 2 end parts in the direction of bus bar length and detection elements 3 is placed in between these end parts).
	Regarding claim 3, Umetsu discloses wherein a width in the extension direction of the center portion of the at least one of the first shield and the second shield is greater than a width in the extension direction of the opposite end parts of the at least one of the first shield and the 
Regarding claim 4, Umetsu discloses further comprising: a wiring board on which the magnetoelectric converter is mounted (Fig. 2; circuit board 4), wherein the wiring board is disposed between the first shield and the second shield (Fig. 7; board 4 is between shields 7), and the opposite end parts of the at least one of the first shield and the second shield face the wiring board (board 4 is also between 7a of both top and bottom shields, therefore a bottom face of top shield 7 and a top face of the bottom shield 7 face the board 4).

Claim(s) 1, 2 are is/are rejected under 35 U.S.C. 102 (a)(1)as being anticipated by Takashima et al., WO 2014162687
Regarding claim 1, Takashima discloses a current sensor (Title) comprising: 
an electrical-conduction member through which a measurement current to be measured flows (Fig. 1-5; bus bar 2);  
a magnetoelectric converter that converts a measurement magnetic field caused by a flow of the measurement current into an electric signal (Fig. 5; magneto resistive element 12);  and 
a shield that restricts an electromagnetic noise into the magnetoelectric converter (Figs. 1-5; shield structure 20 and 30 ) wherein 
the shield includes a first shield and a second shield each having a plate shape (Fig. 1-5; shields 20 and 30 are plate shaped in the upper surface 24 and lower board portion 31), the first shield and the second shield being arranged such that surfaces are opposed to and spaced away from each other (Figures 1-5; shields 20 and 30 are spaced away from each other), 

the part of the electrical-conduction member located between the first shield and the second shield extends in an extension direction that is along the surface of the first shield (Fig. 1; bus bar extends in a direction along a surface of the shields), 
at least one of the first shield and the second shield has, as a planar shape, a rectangular shape (Fig. 1-5; shields portions 24 and 31 have a planar, square shape and rectangular shape) with notches at four corners (Shield portion 31 has protruding portion 35 including a notch at the four corners) so as to include a center part and opposite end parts on opposite sides of the center part in the extension direction (shield portion 31 includes a center part with protruding part 35 ),
the center part of the at least one of the first shield and the second shield has a length greater than lengths of the opposite end parts of the at least one of the first shield and the second shield in a lateral direction that is along the surface of the first shield and perpendicular to the extension direction (Figs. 1-5; center part of shield portion 33 with protrusion part 35 is longer than the length of the shield portion 33 not including the protruding part 35), and 
the opposite end parts each extend continuously from one of the notches to another one of the notches in the lateral direction along the center part (Fig. 3-4;  as shown, the opposite end parts extend from one notch to another), and
the magnetoelectric converter is located between the opposite end parts of the first and second shields in the extension direction (Figs. 4-5; element 12 is between end portions of both shields).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemetsu in view of Tamura et al., US 20190346489
Regarding claim 5, Uemetsu discloses a sensor housing (Fig.2; first and second housing 61, 62) fixing and covering the part of the electrical conduction member (Fig. 2 as shown); wiring board on which the magnetoelectric converter is mounted (Fig. 2; board 4), the sensor housing has a surrounding part including an end surface and a surrounding surface on a periphery of the end surface to define an opening as a storage space (Fig. 3-6; 61 and 62 combine to produce a storage space for the sensor elements; surrounding end surface being any of inner surfaces, surrounding surface on the periphery being an outer surface of the housings 61, 62 to provide opening ), the wiring board is disposed in the storage space to face the end surface (Fig. 3-6; circuit board 4 is passed through 62a of housing 62 therefore is disposed in the storage space of 62 and faces an inner side surface of 62 or inner surface of 61).  Uemetsu is silent in at least one of the first shield and the second shield is disposed in the storage space of the surrounding part, and the opposite end parts of the at least one of the first shield and the second shield face .   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868       

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                                              
2/12/2022